Citation Nr: 1231083	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-25 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In regard to the Veteran's claim for service connection for bilateral hearing loss, the evidence is inadequate.  The Veteran was afforded a VA audiological examination in April 2010, which revealed a current hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.385 (2011) (hearing loss is a "disability" when the threshold level at any of the frequencies, i.e., 500, 1000, 2000, 3000, and 4000 Hertz, is 40 decibels or greater, when the thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores are less than 94 percent); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

Upon induction into service in March 1966, no hearing disability for VA purposes was noted.  The Veteran's August 1968 separation examination revealed thresholds of zero decibels at all frequencies.  As service department findings prior to October 31, 1967 may be presumed to be provided in American Standards Associates (ASA) units, conversion to International Standards Organization (ISO) units was required; the April 2010 VA examiner noted the audiological data had been converted.  The examiner opined that, due to the Veteran's normal hearing upon separation and the lack of evidence of a significant shift in thresholds from induction to separation, the Veteran's bilateral hearing loss was less likely as not caused by or a result of his military noise exposure.  

The Board notes that the absence of in-service evidence of hearing loss, including hearing loss pursuant to 38 C.F.R. § 3.385 (2011), is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for granting service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure during service, post-service audiometric findings showing hearing loss for VA purposes under the regulations, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the April 2010 VA examiner provided inadequate rationale for his negative nexus opinion.

Furthermore, lay statements are competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  The Veteran is competent to report on his symptoms, observations, and information provided to him by physicians.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if it describes symptoms that support a later diagnosis); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The April 2010 VA examiner noted the Veteran was exposed to loud noises in service, but did not address or consider the Veteran's lay statements regarding the incurrence of his bilateral hearing loss and his continuity of symptomatology since his military discharge.  This also makes the examination report inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate where the examiner did not comment on the Veteran's report of an in-service injury, and relied upon the absence of evidence in the service treatment records to provide a negative opinion).

The VA examiner relied solely on the Veteran's lack of hearing loss while in service when rendering the opinion.  Therefore, the Board finds the April 2010 examination is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (a Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a service connection claim, if credible, regardless of the lack of contemporaneous medical evidence).  

Based on the foregoing, the Board finds the Veteran must be afforded another VA examination to determine the nature and etiology of any bilateral hearing loss found to be present.

Since the claims file is being returned, it should be updated to include VA treatment records compiled since April 2010.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran dated since April 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, onset, and etiology of any hearing loss found to be present.  The claims file should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims file, including the Veteran's service treatment records, any post-service medical records, and the Veteran's assertions he has had hearing loss since service, and the remand have been reviewed.  All tests and studies deemed necessary by the examiner should be performed.  Based on the examination and a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any hearing loss found to be present is etiologically related to any incident of the Veteran's active service, to include exposure to loud noises.  In offering this opinion, the examiner should note the absence of in-service evidence of hearing loss is not always fatal to a service connection claim; evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for granting service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure during service, post-service audiometric findings showing hearing loss for VA purposes under the regulations, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.

3.  Thereafter, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative, if any, a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


